 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMER]CA : I-Ion. Katha.rine S. I-Iayden
v. : Crim. No. 18-155 (KSH)
LESSIE DICKERSON III,

a/ k / a “Leon Terrell McKinney,” and ::
CONTINUANCE
JOI-IN MUYEKA,
a/k/a “John Murunga,”
a/k/ a “Daniel Okwiri”
This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by Jason
S. Gould, Assistant U.S. Attorney) and defendant John Muyeka (by Ruth
Liebesman, Esq., appearing), for an order granting a continuance of the
proceedings in the above-captioned matter; and the defendant being aware that
he has the right to have this matter brought to trial Within 70 days of the date
of his appearance before a judicial officer of this court pursuant to 18 U.S.C.
§ 3161(c)(l); and the defendant having consented to this continuance and
having Waived such right; and two prior continuances having been granted;
and for good cause shown,
IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) 'l`his case is an unusual or complex case Within the meaning

of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(ii), in light of: the nature of

 

the prosecution, the number of allegedly fraudulent transactions involved, and
the amount of discovery, such that it is unreasonable to expect adequate
preparation for pretrial proceedings or for the trial itself Within 70 days;

(2) The discovery in the case is expected to be somewhat
voluminous, consisting of, among other things, text messages, phone records,
video recordings from various retailers in the eastern United States, and
financial and sales records from those retailers, and additional time is
necessary to ensure that, taking into account the exercise of diligence, defense
counsel have sufficient time to review and inspect discovery and further
investigate the charges in the matter;

(3) As a result of the foregoing, pursuant to Title 18, United
States Code, Section 3161(h](7](A} and (h)(?)(B)(ii) and {iv], the ends of justice
served by granting the continuance outweigh the best interest of the public and
the defendant in a speedy trial.

w
lT IS, therefore, on this g day of October, 2018,
ORDERED that this action be, and hereby is, continued under the
Speedy Trial Act from the date this Order is signed through and including

January 31, 2019; and it is further

 

 

ORDERED that the period from the date this Order is signed through and
including January 31, 2019 shall be excludable in computing time under the

Speedy Trial Act of 197 4.

 

I-ION. KATHARINE S. HAYDEN
United States District Judge

Form and entry consented to:

5/;//

Ja’s.¢in s. s id
assistant U. .Attorney

 

 

Cunsel for defendant

 

